721 F.2d 651
Joy GONNERMAN, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 83-1331.
United States Court of Appeals,Eighth Circuit.
Dec. 9, 1983.

Appeal from the United States Tax Court.
Stanley S. Harris, U.S. Atty., Kenneth W. Gideon, Chief Counsel, I.R.S., Glenn L. Archer, Jr., Asst. Atty. Gen., Michael L. Paup, Richard W. Perkins, Libero Marinelli, Jr., Attys., Tax Div., Dept. of Justice, Charles S. Caszza, Clerk of U.S. Tax Court, Washington, D.C., for appellee.
Joy Gonnerman, pro se.
Before HEANEY, ROSS and ARNOLD, Circuit Judges.
PER CURIAM.


1
Joy Gonnerman instituted this action against the Commissioner of Internal Revenue, alleging improper tax deficiency determinations.  Gonnerman presented constitutional and jurisdictional arguments in support of the allegation that no deficiency existed.  The tax court, the Honorable Howard A. Dawson, dismissed the petition and affirmed the deficiencies.  The tax court held that the taxpayer had failed to allege any facts establishing an error in the determination and that the taxpayer's grounds for voiding the deficiency determinations were without merit.


2
Gonnerman failed to file federal income tax returns for the years 1976 through 1979.  As a result, the Internal Revenue Service reconstructed his income and determined deficiencies and additions to his taxes totaling $14,094.56.  Thereafter, the Internal Revenue Service notified Gonnerman of the deficiencies and additions.


3
We have carefully studied the record, including the trial court's opinion, the briefs and the arguments of the parties to this action.  We find no merit to Gonnerman's arguments, and accordingly affirm pursuant to Rule 14 of the rules of this court on the basis of Judge Dawson's adoption of Judge Cantrel's memorandum.  Gonnerman v. Commissioner, No. 23261-82 (T.C. Dec. 17, 1982).